Case: 1:14-cv-10150 Document #: 586-1 Filed: 05/05/20 Page 1 of 5 PageID #:32707




        EXHIBIT 1
 Case: Case: 19-1655 Document
       1:14-cv-10150   Document:  124-1Filed:
                              #: 586-1     Page: 1
                                              05/05/20Date
                                                       PageFiled:
                                                            2 of 503/23/2020
                                                                   PageID #:32708



                                                                        Page 1

1                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
2
3     IN RE:
4     LAMICTAL DIRECT PURCHASER                  )
      ANTITRUST LITIGATION                       )   Case No. 19-1655
5                                                )
                                                 )   March 9, 2020
6                                                )
                                                 )   601 Market Street
7                                                )
                                                 )   Philadelphia, PA
8                                                )
                                                 )   2:00 p.m. - 2:40 p.m.
9
                                      ARGUMENT
10
11
      BEFORE THE HONORABLES:              HON. AMBRO
12                                        HON. KRAUSE
                                          HON. PHIPPS
13
      APPEARANCES:
14
      For Appellants:                     DEVORA W. ALLON, ESQ.
15
16
      For Appellees:                      CAITLIN G. COSLETT, ESQ.
17
18
19
20
21
22
23              Veritext National Court Reporting Company
                           Mid-Atlantic Region
24                   1801 Market Street – Suite 1800
                          Philadelphia, PA 19103
25                            1-888-777-6690

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: Case: 19-1655 Document
       1:14-cv-10150   Document:  124-1Filed:
                              #: 586-1     Page: 2
                                              05/05/20Date
                                                       PageFiled:
                                                            3 of 503/23/2020
                                                                   PageID #:32709



                                                                        Page 2

1                                  I N D E X
2                                                                            PAGE
3     ARGUMENT, BY MS. ALLON                                                  3
4     ARGUMENT, BY MS. COSLETT                                               16
5     REBUTTAL ARGUMENT, BY MS. ALLON                                        40
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case:Case: 19-1655 Document
       1:14-cv-10150 Document:  124-1 Filed:
                             #: 586-1    Page:  40
                                             05/05/20 Date
                                                      Page Filed:
                                                           4 of 503/23/2020
                                                                  PageID #:32710



                                                                      Page 40

1     members.      That's akin to the -- the defendants'
2     argument here that they would like to assert class
3     member-specific arguments related to whether some
4     class members may have benefited from brand
5     discounting.       Again, the evidence shows that that is
6     not the case, and defendants, you know, would like to
7     come forward and prove that some class members were
8     uninjured.      That -- that possibility that defendants
9     would like to bring individualized defenses, again,
10    it's not -- it's not sufficient to defeat
11    predominance, under Hydrogen Peroxide or Tyson Foods.
12                         JUDGE AMBRO:        Thank you very much.
13                         MS. COSLETT:        Thank you.
14                         JUDGE AMBRO:        Ms. Allon?
15                         MS. ALLON:       Thank you, Your Honor.
16    This court made clear in Hydrogen Peroxide that
17    plaintiffs cannot plausibly carry their burden to show
18    that antitrust injury is suited for common proof, when
19    their common proof relies on a mischaracterization of
20    the relevant market.           That's exactly what happened
21    here.    Teva never set prices, as if it was the only
22    company selling generic lamotrigine.
23                         From day one, it faced price
24    competition from the contracting strategy, which
25    forced Teva to preemptively lower prices for some

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case:Case: 19-1655 Document
       1:14-cv-10150 Document:  124-1 Filed:
                             #: 586-1    Page:  41
                                             05/05/20 Date
                                                      Page Filed:
                                                           5 of 503/23/2020
                                                                  PageID #:32711



                                                                      Page 41

1     purchasers, but not others, just like it would have,
2     had it faced competition from a second generic
3     manufacturer.        That is reflected in the
4     contemporaneous evidence.             It's in the record at A-475
5     and A-338.
6                          The contracting strategy was unique.
7     GSK told some of its largest customers that it would
8     offer them 40 to 50 percent discounts on the brand,
9     but in exchange, what those customers had to do was --
10    if a patient came in with a prescription for the
11    generic, they had to dispense the brand.                    So from
12    Teva's perspective, the contracting strategy was just
13    like another generic competitor.
14                         JUDGE KRAUSE:         To the extent there's
15    disputed facts on this point and it seems so critical
16    to the -- the fact of injury for -- for individual --
17    individual pharmacies in the marketplace, are you
18    asking for a vacate and remand?                Are you asking for a
19    reversal?      Is the -- is the evidence so clear that --
20    that the latter could even be a disposition?
21                         MS. ALLON:       Well -- well, Your Honor, I
22    do believe that this court could reverse the grant of
23    class certification, because plaintiffs have no
24    evidence, let alone common -- they have no evidence
25    that can show injury to any purchaser.                    At a minimum,

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
